84005: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00600: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84005


Short Caption:HOLMES VS. MILLERCourt:Supreme Court


Related Case(s):80667, 83902


Lower Court Case(s):Clark Co. - Eighth Judicial District - A760443Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilbert Roy Holmes
					In Proper Person
				


RespondentCapucine Yolanda HolmesJames A. Fontano
							(Heaton Fontano, Ltd.)
						


RespondentErnest Miller
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


01/20/2022OpenDocketing StatementAppellant


01/31/2022OpenRemittitur


04/29/2022OpenOpening Brief/No AppendixAppellant





Docket Entries


DateTypeDescriptionPending?Document


12/30/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


12/30/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-37225




12/30/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-37227




01/06/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-00600





Combined Case View